DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites that a distance between the elastic mesh layer and a surface of the non-woven layer is “in a range” of ½ to 1/3 of a thickness of the non-woven layer. It is unclear if “in a range” entails that the distance is actually ½ to 1/3 of a thickness of the non-woven layer, or if “in a range” encompasses distances both inside the claimed range and values that may be outside the claimed range, such that “in a range” is synonymous with “about.”
Additionally, claim 7 recites that a distance between the mesh layer and a surface of the non-woven layer. However, claim 1, from which claim 7 depends, recites the non-woven layer comprising non-oriented fibers, wherein at least one fiber extends through the mesh layer.  It is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2005/0118394 to Tanaka in view of US Pub. No. 2013/0260629 to Dua and USPN 3,362,849 to Shu-Tung.
Regarding claims 1, 3, 4, 6, and 7, Tanaka teaches artificial leather sheet substrates comprising a united laminate structure of a nonwoven fabric layer A and a woven fabric layer B and an elastic polymer C (Tanaka, Abstract).  Tanaka teaches that the nonwoven fabric layer and woven fabric layer are strongly bonded to each other by entanglement, such that at least a fiber of the nonwoven extends through the woven fabric (Id., Abstract, paragraph 0069).  Tanaka teaches that the woven fabric layer is made of randomly and slightly crimped microfine filaments (Id., paragraph 0037), wherein the polymer for constituting the microfine filaments is preferably selected from fiber-forming polymers including polyester elastomer and polyamide elastomer (Id., paragraph 0038).  Tanaka teaches that the weave structure of the woven fabric may be a plain weave, although it is not limited (Id., paragraph 0067).  A woven fabric would appear to be within the scope of the claimed mesh.  Additionally, since the fibers comprising the woven fabric 
Tanaka teaches that the weave structure of the woven fabric may be a plain weave, although it is not limited (Tanaka, paragraph 0067).  It is reasonable for one of ordinary skill to expect that a plain weave entails a plurality of first fibers extending in a first direction parallel to one another, and a plurality of second fibers extending in a second direction parallel to one another, wherein the fibers cross each other at substantially right angles.  For example, Dua teaches woven textiles which are known to be used in various applications such as synthetic leather (Dua, Abstract, paragraphs 0001-0004).  Dua teaches that woven textiles include a plurality of warp strands extending a first direction and weft strands extending in a second direction that is substantially perpendicular to the first direction, wherein the strands cross each other, such as in a plain weave or various configurations of woven textiles (Id., paragraph 0087). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of Tanaka, wherein the woven structure comprises a substantially perpendicular and crossing fiber structure, as taught by Dua, motivated by the desire of forming a conventional substrate comprising a structure known in the art as being suitable for woven structures, such as a plain weave.
Additionally, the prior art combination teaches that the woven fabric may comprise a plain weave, in addition to various other weaves including a twill weave and satin weave (Tanaka, paragraph 0067).  Since the woven fabric comprises spaced fibers, it is reasonable for one of ordinary skill to adjust and vary the spacing between the fibers based on the desired level of punching of the needles, in addition to the desired level of impregnation of the elastic polymer.  Therefore, it would have been obvious to one of ordinary skill in the art before the 
Tanaka does not appear to teach fusing at intersections.  However, Shi-Tung teaches a manufacture of strong fibrous leather-like sheet material based on sheets of intermeshed fiber materials including woven sheets of fibers including polyester and nylon (Shi-Tung, column 1 line 68 to column 2 line 27).  Shi-Tung teaches that the desired openness of the intermeshed fiber sheets is maintained by treating the fiber mat to bond fibers of the mat at points of contact (Id., column 2 line 61 to column 3 line 7).  Shi-Tung teaches that chemical, solvent or thermal softening of the fiber causes fusion or welding together of fibers at points of contact to bond the contacting portions of fibers without destroying the fibrous character (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of the prior art combination, wherein the fibers are fused at points of contact, as taught by Shi-Tung, motivated by the desire of forming a conventional substrate comprising a structure known in the art as being suitable for woven structures, such as a plain weave, such that the desired openness of the intermeshed fiber sheets is maintained by treating the fiber mat to bond fibers of the mat at points of contact.
Regarding claim 3, as set forth above, the woven elastic structure of the prior art combination comprises fibers crossing at substantially right angles, which is within the scope of the claimed angle.
Regarding claim 4, Tanaka teaches that the overall thickness of the leather sheet substrate is preferably 0.3 to 3 mm, wherein the thickness of the nonwoven fabric layer is preferably 0.1 to 
Regarding claim 6, Tanaka teaches that the woven fabric layer is make of randomly and slightly crimped microfine filaments (Tanaka, paragraph 0037), wherein the polymer for constituting the microfine filaments is preferably selected from fiber-forming polymers including polyester elastomer and polyamide elastomer (Id., paragraph 0038).  
Regarding claim 7, Tanaka teaches that the overall thickness of the leather sheet substrate is preferably 0.3 to 3 mm, wherein the thickness of the nonwoven fabric layer is preferably 0.1 to 2.5 mm and the thickness of the woven fabric is preferably 0.1 to 0.5 mm (Tanaka, paragraph 0087).  Tanaka teaches that the thickness ratio is preferably 5/5 to 9/1 or 7/3 to 9/1, in view of satisfying both the feel and the mechanical properties of the substrates (Id.). Additionally, Tanaka teaches needlepunching such that fibers constituting the woven fabric are exposed on the surface of the nonwoven fabric (Id., paragraph 0069).  Since the woven fabric is 0.1 to 0.5 mm, and the nonwoven fabric layer is preferably 0.1 to 2.5 mm, wherein the woven fabric and the nonwoven fabric appear to share a common surface, the claimed distance between the mesh layer and the other surface of the nonwoven fabric would appear to be within the claimed range. 
.

Response to Arguments
Applicants’ arguments filed April 22, 2021, have been fully considered but they are not persuasive.  Applicants argue that the fibers in a plain weave are arranged closely to each other, as there are no mesh holes between fibers, and the plain weave is not elastic and cannot be elongated.  Examiner respectfully disagrees.  Regarding the elasticity of the plain weave, as set forth above, Tanaka teaches that the woven fabric layer is made of randomly and slightly crimped microfine filaments, wherein the polymer for constituting the microfine filaments is preferably selected from fiber-forming polymers including polyester elastomer and polyamide elastomer.  Since the fibers comprising the woven fabric may be elastomers, the woven fabric would be elastic as claimed.  Applicants have not provided evidence to the contrary.
Regarding the claimed mesh holes, Tanaka teaches that the nonwoven fabric layer and woven fabric layer are strongly bonded to each other by entanglement, such that at least a fiber of the nonwoven extends through the woven fabric.  Such a structure would comprise mesh holes, in order to allow fibers to extend through the fabric.  Additionally, Tanaka teaches entangling by needle punching and/or a high-pressure stream of water (Tanaka, paragraph 0031), such that fibers of the nonwoven fabric layer A are entangled with the fibers of the woven fabric 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/            Primary Examiner, Art Unit 1786